NO. 07-04-0106-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                       PANEL B

                                  APRIL 2, 2004
                         ______________________________

                                THE STATE OF TEXAS,

                                                      Appellant

                                           v.

                            MIGUEL GONZALES TORRES,

                                                Appellee
                       _________________________________

              FROM THE 242ND DISTRICT COURT OF HALE COUNTY;

                   NO. B14340-0202; HON. ED SELF, PRESIDING
                       _______________________________

Before JOHNSON, C.J., and QUINN and CAMPBELL, JJ.

      Appellant The State of Texas, by and through its attorney, has filed a motion to

dismiss this appeal because the State has no right to appeal since it had already been

dismissed on the State’s motion. Without passing on the merits of the case, we grant the

motion pursuant to Texas Rule of Appellate Procedure 42.1(a)(2) and dismiss the appeal.

Having dismissed the appeal at appellant’s request, no motion for rehearing will be

entertained, and our mandate will issue forthwith.


                                                Brian Quinn
                                                  Justice
Do not publish.